DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Response to Arguments
2.  The IDS Filed 1/20/20 has been reconsidered in view of Applicant’s remarks.  
The objection to the title of the invention is withdrawn in view of the amendments to the title.  The prior 35 USC 112 rejection of the claims is withdrawn in view of the amendments.  The new grounds of rejection set forth below are necessitated by amendment.
Applicant’s arguments regarding the 35 USC 103 rejections were fully considered.  Applicant argues that Ganesh does not teach “an identifier…a given data snapshot.”  The Examiner respectfully disagrees.  It is noted that the rejection was made based on a combination of references, and the combination would teach or suggest the claimed subject matter. The combination of Ganesh and Liu would teach or suggest the claim limitations, including wherein each of the version numbers of the respective data snapshots (e.g., Ganesh; [0093] et seq., [0011] et seq., fig. 2-3, [0048] et seq., [0090] et seq) of the multiple data partitions (e.g., Liu, multiple partitions supported, [0018]) comprises an identifier configured to indicate (e.g., Ganesh [0031], [0048] et seq., [0093] et seq.) a latest multi-partition (e.g., Liu) write transaction for writing into a given data partition of the multiple data partitions (e.g., Liu, [0018]) corresponding to a given data snapshot (e.g., Ganesh, fig. 1, [0058]; Liu).  The broadest 
Applicant’s remaining arguments depend on an argument addressed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, 4th line from bottom, it is unclear whether “for writing…” is required, optional, or merely an intended use of the claim.  As such, the limiting scope of the invention is unclear.
The other independent claims contain similar issues.
Dependent claims depend from a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.  Claims 1, 2, 4-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2002/0194206), hereinafter “Ganesh,” in view of Liu et al. (US 2005/0138047), hereinafter “Liu.”
As to claim 1, Ganesh teaches: a transaction processing method, comprising:
receiving an instruction to perform a first transaction (e.g., [0004]), wherein the first transaction comprises an operation on a database (e.g., [0005], [0102], fig. 1, [0058] et seq.);
Ganesh does not expressly teach multiple data partitions.
However, Ganesh discloses support for distributed storage (e.g., [0099]) which teaches or suggests multiple data partitions.  Furthermore, Liu teaches or suggests multiple data partitions (e.g., [0018]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ganesh to implement the claimed subject matter.  The motivation would have been to accommodate concurrent transaction processing on any larger scale and/or networked database storage scenario.  
The combination as applied above would further teach or suggest obtaining respective data snapshots of the multiple data partitions and version numbers of the respective data snapshots (e.g., Ganesh, [0093] et seq., [0011] et seq., fig. 2-3, [0048] et seq., [0090] et seq., Liu as applied above);

performing the operation of the first transaction on a set of data snapshots of the respective data snapshots that meet the consistency requirement (e.g., Ganesh, fig. 1, [0058] et seq., Liu as applied above).
The combination as applied above would further teach or suggest wherein each of the version numbers of the respective data snapshots (e.g., Ganesh as applied above; [0093] et seq., [0011] et seq., fig. 2-3, [0048] et seq., [0090] et seq) of the multiple data partitions (e.g., Liu as applied above, multiple partitions supported, [0018]) comprises an identifier configured to indicate (e.g., Ganesh as applied above, [0031], [0048] et seq., [0093] et seq.) a latest multi-partition (e.g., Liu as applied above) write transaction for writing into a given data partition of the multiple data partitions (e.g., Liu as applied above, [0018]) corresponding to a given data snapshot (e.g., Ganesh, fig. 1, [0058], as applied above; Liu as applied above).
As to claim 2, the combination as applied above would further teach or suggest wherein the step of detecting whether the respective data snapshots meet the consistency requirement comprises: detecting, based on identifiers of the respective data snapshots of the multiple data partitions, whether the respective data snapshots of the multiple data partitions meet the consistency requirement (e.g., Ganesh as applied above, [0031] et seq, [0093] et seq.).
As to claim 4, the combination as applied above would further teach or suggest wherein the operation of the first transaction is a write operation (e.g., Ganesh as applied above, [0058] et seq.) on the multiple data partitions (e.g., Liu as applied above), and the method further comprises:
after the write operation is performed, updating the version numbers of the respective data snapshots with an identifier of the first transaction (e.g., Ganesh, [0048] et seq., [0072] et seq.).
As to claim 5, the combination as applied above would further teach or suggest receiving a second transaction, wherein the operation of the first transaction is a write operation (e.g., Ganesh as applied above, [0058] et seq.) and an operation of the second transaction is a read operation (e.g., [0063]); and
performing the operation of the second transaction in parallel with the operation of the first transaction (e.g., Ganesh as applied above, [0005] et seq., Liu as applied above).
Claims 6, 7, 9-12, 14, and 15 are rejected based on similar reasoning as at least one of the above claims.  Ganesh further teaches or suggests the hardware components (e.g., fig. 5).
5.  Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, Liu, and further in view of Coskun et al. (US 2017/0139980), hereinafter “Coskun.”
As to claim 3, the combination as applied above would further teach or suggest wherein the operation of the first transaction is a write operation on the multiple data 
The combination as applied above does not expressly teach storing data of the set of data snapshots after the write operation into the corresponding multiple data partitions.
However, Ganesh as applied above discloses committing transactions, which suggests that storing data after a write operation (e.g., [0005]).  Furthermore, Coskun teaches or suggests storing data of the data snapshots after the write operation (e.g., [0004]).  Liu as applied above discloses use with multiple data partitions (e.g., see above).  As combined, the claimed subject matter would be implemented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ganesh and Liu to implement the claimed subject matter.  The motivation would have been to facilitate effective implementation of versioning and transaction processing in a database.
Claims 8 and 13 are rejected based on similar reasoning as at least one of the above claims.  Ganesh further teaches or suggests the hardware components (e.g., fig. 5).

Conclusion
6.  The new grounds of rejection and/or interpretation of the prior art is necessitated by amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             9/29/2021